    Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 1 of 6




                              TJNITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS

LTNITED STATES OF      AMERICA, l
                       Plaintiff. )

               v.                                 i      Case No.   zo- 01212

$84,OOO.OO IN LJNITED   STATES                    ;
CURRENCY, More or      less,                      I
                                                  )
                       Defendant.                 )


                         COMPLAINT FORFORFEITURE IN REM

       Plaintiff, united States of America, by and through its attomeys, stephen R. McAlirster,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Supplemental Rule G(2)

ofthe Federal Rules of Civil Procedure:

                                  NATURE OF TIIE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $84,000.00 in U.S. Cunency, more or less (hereinafter

"defendant property"), for violations of   2l   U.S.C. S 841   .



                                  THE DEFENDANT IN REM

       2.      The defendant property consists of: $84,000.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about May 16, 2020 during a   traffic
investigation ofa 2019 Dodge Ram driven by Fredicos snow on I-70 at milepost 222 in
     Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 2 of 6




 Ellsworth County, in the District ofKansas. The currency is cunently in the custody ofthe

 United States Marshal Service.

                                  JURISDICTION AND VENUE

        3.       Plaintiff brings this action in rem   i:n its   own right to forfeit and condemn the

 defendant   property. This Court   has   jurisdiction over an action commenced by the United States

 under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

        4.       This Court has lz rez jurisdiction over the defendant property under 28 U.S.C.

 1355(b). Upon filing this complain! the plaintiffrequests that the Court issue an arrest warrant

 in rem pursuant to Supplemental Rule G(3)(b), which the plaintiffwill execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemenral Rule G(3)(c).

        5.       Venue is proper in this district pursuant to 2g U.S.C. S 1355(bxl), because the

acts or omissions giving rise to the forfeiture occuned in this district and,/or pursuant to 2g

U.S.C. S 1395, because the defendant property is located in this district.

                                    BASIS FORFORTEITT]RE

        6.      The defendant property is subject to forfeiture pursuant to        2l U.S.C. g gg l (aX6)
because it constitutes | ) money, negotiable instruments, securities and other things        ofvalue

furnished or intended to be fumished in exchange for a controlled substance in violation ofthe

controlled substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation ofthe

Controlled Substances Act.

        7.         Supplemental Rule G(2)(f) requires this complaint to state suffciently detailed

facts to support a reasonable belief that the government will be able to meet its burden of proof
        Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 3 of 6




at   trial.   Such facts and circumstances supporting the seizure and forfeiture      ofthe defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                         CLAIM FORRELIEF

          WHEREFORE, the plaintiffrequests that the Court issue a warrant for the arrest of the

defendant property; that notice    ofthis action be given to all   persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiffbe awarded its costs and

disbursements in this action; and for such other and further reliefas this court deems proper and

just.

          The United States hereby requests that trial ofthe above-entitled matter be held in the

City of Wichita, Kansas.

                                                        Respectfu    lly submitted,




                                                                D. WOOD, #19800
                                                        Special Assistant United States Attorney
                                                        1200 Epic Center, 301 N. Main
                                                        Wichita Kansas 67202
                                                        (3t6)269-6481
                                                        Fax (316\269-6484
    Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 4 of 6




                                        DECLARATION

       I, Shawn Henmaq Task Force Officer with the Dnrg Enforcement Administration in the

District of Kansas.

       I have read the contents ofthe foregoing Complaint fon Forfeitur€, and fie exhibit

thereto, and the st$ements contained therein are true to the best of   ny knowledge   and belief.

       I declare under penalty ofperjury that the foregoing is tnre and con€ct.

       Execntedonthis    30 aayot Juaz                  .ZOZO.




                                                     TFO Shawn Herrman
                                                     DEA




                                                4
    Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 5 of 6




                                AFFIDAVII
  T,   Shawn Herrman,   being first
                                 duly sworn, depose and states:
l. TFO He.rrman has been employed with the Kansas Highway patrof
 (KHP) since January 2012, and has been cross-designated as a DEA
Task Force Officer since June 20L1 . VIy duties include
investigation of viofations of the Controffed Substance Act/
Title 21 of the United States Code and forfeitures thereto.
2. The information contained in this report is known to Afflant
through personal direct knowledge, and/or through a review of
official- reports prepared by other faw enforcement personnel.
This report is submitted in support of federal forfeiture.
3. On May 16, 2020, Kansas Highway Patrof Technical Trooper
Justin Rohr stopped for a traffic violation a rented 2019 Dodge
Ram on westbound I-70 near m_ifepost 222 ln Ellsworth County, in
the District of Kansas. The driver was Fredicos SNOW, the lone
passenger was Muntaser ABDULLAH. Trooper Rohr learned that the
occupants had met in Atlanta, Georgia and were traveling to Los
Angeles for a week. The rental- agreement stated that the car was
due back j-n Georgia on May 18.
4, A certified narcotics canine gave a positive indication to
the odor of control-l-ed substances coming from the vehicte and
the vehicl-e was searched. Officers located inside of a whi-te
plastic bag ins j-de of a red backpack $34,000.00 in U.S.
currency. An additional $50,000.00 U.S. currency was l-ocated _i-n
a floor compartment behind the driver, s seat under the floor
mat. Two containers with green vegeLation field-tested positlve
for marij uana.
5. Both SNOW and ABDULLAH have criminaf histories i_nvoJ_ving
trafficking controfled substances. Prior to focating the
currency, ABDULLAH had tofd officers that the vehicle did not
contain drugs or large amounts of currency. After locating the
currency, ABDULLAH then tol-d officers that he thouqht that the
vehicl,e contained about $46,000.00.
6. Later, at another location, a certified drug detection canine
gave a positive lndication to the odor of control_J_ed substances
emitting from the $34,000.00 and from the $50,000.00.
   Case 6:20-cv-01212-DDC-KGG Document 1 Filed 08/04/20 Page 6 of 6




7. Based on the information set out above, the Affiant has
probable cause to believe that the $84,000.00 j.n U.S. currency
seized by the Kansas Highway Patrol constitutes money, or other
things of vafue furnished, or intended to be furnished, in
exchange for a controll-ed substance or proceeds traceable to
such an exchange, or was used, or intended to be used, to
facifitate one or more violations of Title 21, U.S.C. S 841_
et.seq. Accordingly, the property is subject to forfeiture
pursuant to Title 2L, U.S.C. SS 853 and 881.


                                 Shawn Herrman,       TFO
                                 DEA



Subscribed to and sworn before me this lEffA"y of June, 2020.



                                 Notarv Publ-ic


                                           DAWN M. VONLINTEL
                                           t{obry Public . stere d tGGar
                                                        O.l.22,2O2O
